Per Curiam.
We find no state of the case in this matter, although'the rule was returnable on October 7th and the case was marked on briefs, which have been submitted.
There are no facts, nor is there any evidence of facts, before us. The moving affidavit has lost all evidential force (Peer v. Bloxham, 82 N. J. L. 288) and there is nothing before us by way of stipulation, or deposition, or any documentary evidence, to support the rule. Consequently it will be discharged, with costs.
It may be pertinent to add that the brief submitted for the prosecutor is not signed by a counselor-at-law, and hence should not be considered even if the state of the ease were before us. Leaver v. Kilmer, 54 Atl. Rep. 817; Duysters v. Crawford, 69 N. J. L. 229; Hazard v. Phoenix Co., 78 N. J. Eq. 568; Moore v. Bradley Beach, 87 N. J. L. 391, 395.